Title: To John Adams from Rufus King, 4 December 1785
From: King, Rufus
To: Adams, John


     
      Sir
      New York 4 Decr. 1785
     
     I had the honor to write to you under date of the second of November, at which time the congress of the last year was at the point of seperation to make way for their successors— states sufficient to form a new Congress did not assemble until the 23d. ult, when they proceeded to the choice of a President, and Mr. Hancock, although absent, was elected— whether he will accept the Appointment is uncertain—
     Mr. Temple arrived here about ten days since, and having presented his commission, Congress on the 2d. instant passed an act recognizing him as Consul General— I inclose a Copy of the act which explains itself, and manifests what would be the Opinion of congress on the question in Case no commercial treaty should take place between G Britain and the U.S— Perhaps the delays of the british ministry may operate more advantageously to the U.S. than those acts which now might be esteemed the most liberal, and Kind— you very well remember, that Spain delayed Mr. Jay formerly, as England now delays you— the Event may be such in the latter Case, as it was in the former; And the U.S. hereafter may decline what they once solicited;— Time is more favorable to young, than to old nations— the States are more and more embracing the Opinion

that they must rely upon themselves, rather than upon alliances or Treaties with foreign nations— the navigation law of Massachusetts has been literally adopted by New Hampshire, Rhode Island has even gone beyond them— New York probably will follow their example, Pensylvania has now a Bill before their legislature, the heads whereof, as printed in the Gazettes I inclose you— Maryland will do something, which will strengthen the common cause, South Carolina had a short Session of their Legislature this Autumn, adjourned to meet in January, having appointed a respectable committee to prepare a Bill for the regulation of Navigation & commerce— The Rotation of members established by the confederation, has returned many old delegates to their respective States; these Gentlemen, having a more comprehensive Knowledge of the Affairs of the Confederacy, impressed with the importance of a more close union between the states and a greater uniformity in their laws, as they affect foreign powers, will not only exert themselves to produce these desirable objects, but probably will have considerable influence in bringing them forth— the Merchants through all the states are agreed, they urge the necessity of commercial Regulations—and the Sessions of the several Legislatures during the winter will be employed on this subject. the opening of the Budget by the British Minister will not be more important to that Nation than the acts which the states may probably pass during the winter, will be to the united states—
     Much Time and almost the whole attention of the majority of the Citizens of this country, have been diverted since the war, from public employments, and engaged in the recovery of their private Affairs, deranged and injured by the progress of the Revolution— the success of their application is almost incredible; Towns have been rebuilt more beautiful upon their former Ruins, and the waste fields of the Husbandmen are again enclosed and covered with their Flocks and herds— these Citizens will again attend to the public concerns; and engage in every measure which can effectually secure their Peace and happiness with the Zeal and firmness of freemen— all opinions of the future character of the United States, which are founded upon their measures or pursuits since the war, must for the reasons alluded to, be in a considerable degree erroneous— A few years hence will exhibit this confederacy in a condition far different from that which has past, or is present— the conduct of England discovers their sentiments to the citizens of america, and being known, the latter will be guarded, & prepared for every event— Is it

so certain as Englishmen suppose it, that the United states cannot do without them— is it clear that because they prohibit the introduction of our Oil into England and our Fish into their Islands, that therefore our Fisheries will languish— How is the fact? France is desirous of purchasing our oil, and it comes to a good Market in some other states. The cod Fishery is in a prosperous condition, Plymouth, in Massachusetts, has as many fishermen or more as some say, than ever. Marble head has upwards of 40 Sail, besides boats—Salem 30, Beverly 30, Cape Ann 20, and other Towns to the eastward in proportion to their wealth— A few months since these Towns had no Fishermen; and by the next Summer, it is the Opinion of Good Judges, they will have a third more Vessels than they now possess; Nor is it probable they will want a Market for all the Fish they can cure— Are not these circumstances in our favor? they certainly are—
     But I will not be sanguine— on the other hand I see no cause to dispair— the letters you wrote to Mr. Jay in August and September, were very satisfactory to Congress, contained much valuable information, and by their timely arrival I hope will produce good Effects in the Southern states.
     Mr. Gerry who has not yet left me for home, presents his most affectionate Regards to you, some private concerns detains him here for a short Time, and I thereby enjoy his good society longer than I expected—
     With the most perfect consideration / & respect I have the honor to be / Sir, Your obt. Servt.
     
      Rufus King
     
    